

Exhibit 10.1
[Jazz Pharmaceuticals Letterhead]
February 20, 2020
Renée Galá
Re:    Offer of employment with Jazz Pharmaceuticals
Dear Renée,
I am very pleased to invite you to join Jazz Pharmaceuticals. This letter sets
out the terms of your employment with Jazz Pharmaceuticals, Inc. (“Jazz
Pharmaceuticals” or the “Company”).
1.
Duties and Responsibilities. Your initial assignment will be as Executive Vice
President and Chief Financial Officer, reporting to me. This offer is for a
full-time position, located at Jazz Pharmaceuticals’ offices in Palo Alto. The
position may require you to travel from time to time to other locations as may
be necessary to fulfill your responsibilities. As part of your employment
relationship, you agree to comply with Jazz Pharmaceuticals’ policies and
procedures in effect from time to time during your employment. As an exempt
employee, you are expected to work the number of hours required to do your job
well, and you are not eligible for overtime compensation.

2.
Salary; Annual Bonus; Signing Bonus. Your initial annual base salary rate will
be $600,000 payable in accordance with Jazz Pharmaceuticals’ customary payroll
practices, for all hours worked. Salary is subject to periodic review and
adjustment by Jazz Pharmaceuticals, in accordance with its normal practices; we
have a company-wide performance review process that takes place early in each
calendar year.

You will be eligible to participate in the Jazz Pharmaceuticals plc Cash Bonus
Plan (U.S. Affiliates) under which annual bonuses may be given based on the
Company meeting its annual objectives, and each employee’s meeting of his or her
objectives, subject to the terms and conditions of the cash bonus plan. Bonuses
are not guaranteed, and whether there will be a bonus in any year, and the
amount of any bonus, is within the discretion of the Board of Directors. In this
role, you will be eligible for consideration of an annual incentive bonus target
currently set at 55%; your bonus amount for 2020 will be prorated due to your
partial year of employment.






--------------------------------------------------------------------------------





In addition, Jazz Pharmaceuticals will pay you a signing bonus of $25,000, less
all required withholdings, paid to you in a lump sum on the first regular pay
date occurring 30 days after your employment start date, subject to your
continued employment in good standing with Jazz Pharmaceuticals through such
payment date. You will be required to repay the signing bonus if you resign your
employment with Jazz within one year of your employment start date. You will be
expected to repay to Jazz Pharmaceuticals the full amount of the signing bonus
on your last day of employment or within 30 days thereafter.
3.
Benefits. You generally will be eligible to receive all benefits which are
extended to other similarly-situated employees at Jazz Pharmaceuticals, subject
to the terms and conditions of the benefit plans, including medical and dental
benefits, life insurance and other benefits offered to regular employees. You
will be eligible for paid time off and holidays in accordance with Jazz
Pharmaceuticals’ policies, and you will be a participant in the Company’s
Amended and Restated Executive Change in Control and Severance Benefit Plan.

4.
Equity. Your offer includes a grant of options to purchase 41,500 Jazz
Pharmaceuticals plc ordinary shares and a grant of 16,600 restricted stock units
(RSUs) giving you a right to receive Jazz Pharmaceuticals plc ordinary shares at
a future date, subject to approval by the Compensation Committee, the terms and
conditions of the Jazz Pharmaceuticals plc 2011 Equity Incentive Plan, and the
terms and conditions of the applicable award agreements, which will be provided
to you as soon as practicable after the grant date. Subject to your continued
employment on each vesting date, the options will vest 1/4th on the first annual
anniversary of your start date and 1/48th of the total granted per month
thereafter, and the RSUs will vest 1/4th annually over four years. The options
will have an exercise price that equals the fair market value of Jazz
Pharmaceuticals plc ordinary shares on the date of grant. The RSUs will have no
exercise price. The options and RSUs will be granted on the second trading day
following the filing date of the Company’s next quarterly report filed with the
U.S. Securities and Exchange Commission following your start date in accordance
with the Company’s Equity Incentive Grant Policy.

5.
Confidential Information; Employee Confidential Information and Inventions
Agreement. To enable Jazz Pharmaceuticals to safeguard its proprietary and
confidential information, it is a condition of employment that you sign Jazz
Pharmaceuticals’ standard form of “Employee Confidential Information and
Inventions Agreement.” We understand that you are likely to have signed similar
agreements with prior employers, and wish to impress upon you that Jazz







--------------------------------------------------------------------------------





Pharmaceuticals does not want to receive the confidential or proprietary
information of others, and will support you in respecting your lawful
obligations to prior employers. By accepting this offer, you are representing to
Jazz Pharmaceuticals that your performance of your duties will not violate any
agreements you may have with, or trade secrets of, any third parties. You agree
that, during your employment with Jazz Pharmaceuticals, you will not engage in
any business activity that competes with Jazz Pharmaceuticals, and you will
notify your supervisor if you are considering accepting outside work.
6.
Code of Conduct. Jazz Pharmaceuticals is committed to integrity and the pursuit
of excellence in all we do. We fulfill these commitments while upholding a high
level of ethical conduct. The Code of Conduct is one element of Jazz
Pharmaceuticals’ efforts to ensure lawful and ethical conduct by the company and
its subsidiaries and their employees, officers and directors. It is a condition
of employment that you read, agree to and sign Jazz Pharmaceuticals’ Code of
Conduct in the first week of employment. If you have questions about the Code of
Conduct, please let Human Resources know and we will ensure that you receive
answers to your inquiries as quickly as possible.

7.
At-Will Employment. Should you decide to accept our offer, you will be an
“at-will” employee of Jazz Pharmaceuticals. This means that either you or Jazz
Pharmaceuticals may terminate the employment relationship with or without cause
at any time. Participation in any benefit, compensation or bonus program does
not change the nature of the employment relationship, which remains “at-will”.

8.
Authorization to Work. Federal government regulations require that all
prospective employees present documentation verifying their identity and
demonstrating that they are authorized to work in the United States. If you have
any questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, please contact Heidi Manna, our Senior Vice President,
Human Resources. Your employment is contingent on your ability to prove your
identity and authorization to work in the United States, and you’re complying
with the government’s employment verification requirements.

9.
Complete Offer and Agreement. This letter contains our complete understanding
and agreement regarding the terms of your employment by Jazz Pharmaceuticals.
There are no other, different or prior agreements or understandings on this or
related subjects. Changes to the terms of your employment can be made only in a
writing signed by you and the Chief Executive Officer of Jazz Pharmaceuticals,
although it is understood that as part of the policy of employment at will, Jazz
Pharmaceuticals may, from time to time, in its sole discretion, adjust your
salary,





--------------------------------------------------------------------------------





incentive compensation and benefits, as well as your job title, location,
duties, responsibilities, assignments and reporting relationships.
10.
Start Date; Acceptance of Offer. We hope that you will accept this offer
promptly and begin your full-time employment at Jazz Pharmaceuticals by March
16, 2020. If our offer is acceptable to you, please sign the enclosed copy of
this letter in the space indicated and return it to me by February 24, 2020.

11.
Severability. If any provision of this offer is held to be invalid, void or
unenforceable, the remainder of the agreement set forth herein will remain
unaffected, and you and Jazz Pharmaceuticals will work together to achieve the
intent of the affected provisions.

Renée, we are impressed by your accomplishments and potential, and we are
enthusiastic at the prospect of you joining us. I look forward to your early
acceptance of this offer, and to your contributions to the growth and success of
Jazz Pharmaceuticals.
Sincerely,
Bruce Cozadd
Chairman & CEO


ACCEPTANCE OF EMPLOYMENT OFFER:
I accept the offer of employment by Jazz Pharmaceuticals on the terms set forth
in this letter.
Signature:
/s/ Renée Galá
RG
Date:
23-Feb-2020
 
My start date will be
March 16, 2020
 





